Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered. 

Claim Objections
The claims are objected to because of the following informalities:  the terms “communicable” should be replaced with --communicably--.  Also the term “valve” appears throughout the claims, where instead the term --value-- should appear.  In claim 18, the phrase “the at least one position sensor communicable coupled with the at least one valve” appears to be redundant of the phrase immediately preceding it.  Also in claim 18, it appears that “an upstream location and a downstream location” should instead refer to “the upstream location and the downstream location”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lenz (US 5,549,137).

Lenz discloses:

18.  A mass flow controller for controlling fluid flow rate, the mass flow controller comprising:
a valve assembly (e.g., see the right side of FIGS 2, 3, 6; including 314 and 316) comprising at least one valve (e.g., 316) and being in fluid communication with at least one upstream location (to the left thereof; alternatively the upstream location is read as 312 which is supplies fluid to 314) and at
 least one downstream location (to the right of 316), wherein the at least one valve has a valve stem (344) and a valve seat (360);
at least one position sensor (342, 346) communicable coupled with the at least one valve of the valve assembly, the at least one position sensor communicable coupled with the at least one valve (see the Figures); 
a controller (306, 310) communicable coupled with the valve assembly and the at least one 
position sensor, 
wherein the controller:
determines position for the at least one valve in response to data received from the position sensor (310 is a “valve positioner”, and receives position data at sensing means 336), wherein the position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual measurement of valve displacement during transition to or from the valve seat relative to a predetermined value of calculated valve displacement (e.g., col. 6 line 67 to col. 7 line 3);
causes an adjustment to valve stroke of the at least one valve in fluid communication with at least one of the upstream and downstream locations based on an actual fluid 
flow rate (from 304), a pressure measurement associated with at least one of an upstream location and a downstream location (from pressure sensor 340, which is upstream of 314; note that this phrase is alternatively interpreted to introduce an upstream/downstream location other than that which is previously recited), the position (as received at 336), and a predetermined value (the setpoint).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lull (US 2016/0195415) in view of Lenz.

Lull discloses:
1. A mass flow controller for controlling fluid flow rate, the mass flow controller 
comprising:  
a valve assembly comprising at least one valve (450) and being in fluid communication with at least one upstream location and at least one downstream location (upstream of 440 and downstream of 440);
at least one semiconductor based pressure sensor (200, excluding 204) in fluid communication with the at least one upstream location and the at least one downstream location; and
a controller (204, 460) communicable coupled with the valve assembly and the at least one pressure sensor, wherein the controller:
determines pressures for at least one of the upstream location and the downstream location (para. 0069);
causes an adjustment to valve stroke of the at least one valve in fluid communication with at least one of the upstream and downstream locations based on an actual fluid flow rate (from 12) and a desired positive fluid flow rate (the target flow rate).

Lull does not disclose wherein the at least one valve has a valve stem and a valve seat, and a position sensor communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following the adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate.
Lenz teaches that it was known in the art at the time of invention to form a similar flow controller wherein a similar valve has a valve stem (e.g., 344) and a valve seat (e.g., 360), and a position sensor (336, 342, 346) communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following similar adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate (e.g., col. 6 line 67 to col. 7 line 3).
To diagnose wear, slop, or accuracy of performance issues in Lenz’ valve, it would have been obvious to form the valve to have a valve stem and a valve seat, and a position sensor communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following the adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate, as similarly taught by Lenz.


Regarding claim 11, the method steps would necessarily be performed during the normal and usual provision and operation of Lull’s mass flow controller, as outlined above with respect to claim 1 using structural and functional language that clearly maps to the claimed method steps of claim 11.  The controlling step is performed by the valve of claim 1, the sensing pressure and determining pressure steps are performed by the pressure sensor of claim 1, the adjusting step is performed by the controller of claim 1, and the receiving data and performing diagnostics steps are performed by the controller of claim 1 (set forth under the obviousness analysis of claim 1 above).
Regarding claim 16, Lull discloses the predetermined value to be a flow rate (from the flow rate sensor 12 and/or the flow rate set point) to be based on characteristics of a laminar flow element (440), and Lenz renders obvious a value position provided by a signal from the position sensor according to the obviousness analysis of claim 1.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2018/0173249) in view of Lull and further in view of Lenz.

Regarding claim 1, Hayashi discloses (e.g., see FIG 9) 
a mass flow controller for controlling fluid flow rate, the mass flow controller comprising:  
a valve assembly comprising at least one valve (2, and the housing and actuator thereof; see FIG 2) and being in fluid communication with at least one upstream location (upstream of 11) and at least one downstream location (downstream of 11), wherein the at least one valve has a valve stem (23) and a valve seat (22);
at least one 
a controller (C) communicable coupled with the valve assembly and the at least one pressure sensor (the controller actuates the valve in response to sensor data received at the controller), 
wherein the controller:
determines pressures for at least one of the upstream location and downstream location (from P0 and P1, respectively); and
causes an adjustment to valve stroke of the at least one valve (2, via the “applied voltage”) in fluid communication with at least one of the upstream and downstream locations based on an actual   fluid flow rate (from 12) and a desired positive fluid flow rate (the target flow rate), and

	a position sensor (24) communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following the adjustment (capability shown by, e.g., para. 0009, 0015, etc.), 

Hayashi does not disclose the pressure sensor to be a semiconductor based pressure sensor.  Lull teaches that it was known in the art at the time of filing to embody such a pressure sensor as a semiconductor based pressure sensor (see para. 0051, 0052).  To physically embody the generically-disclosed pressure sensor required for operation of Hayashi’s system, it would have been obvious to use a semiconductor based pressure sensor, as taught by Lull.

Hayashi does not disclose wherein the at least one valve has a valve stem and a valve seat, and a position sensor communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following the adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate.
Lenz teaches that it was known in the art at the time of invention to form a similar flow controller wherein a similar valve has a valve stem (e.g., 344) and a valve seat (e.g., 360), and a position sensor (336, 342, 346) communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following similar adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate (e.g., col. 6 line 67 to col. 7 line 3).
To diagnose wear, slop, or accuracy of performance issues in Hayashi’s valve, it would have been obvious to form the valve to have a valve stem and a valve seat, and a position sensor communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine an actual position of the valve stem following the adjustment, and wherein the actual position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual position of the valve stem relative to a predetermined position of the valve stem, the predetermined position of the valve stem determined in response to the desired positive fluid flow rate, as similarly taught by Lenz.

Regarding claim 11, the method steps would necessarily be performed during the normal and usual provision and operation of Hayashi’s mass flow controller as modified in view of Lull and Lenz, as outlined above with respect to claim 1 using structural and functional language that clearly maps to the claimed method steps of claim 11.  The controlling step is performed by the valve of claim 1, the sensing pressure and determining pressure steps are performed by the pressure sensor of claim 1, the adjusting step is performed by the controller of claim 1, and the receiving data and performing diagnostics steps are performed by the controller of claim 1 (set forth under the obviousness analysis of claim 1 above).
Regarding claim 2, Hayashi discloses the valve to be a piezoelectric valve (e.g., see the last sentence of para. 0039), and each of Hayashi and Lull disclose/teach the pressure sensor to be an absolute pressure sensor (Hayashi at P0, P1, P2; Lull at 220), or in the alternative a differential pressure sensor (Hayashi at 14, Lull at 230).  
Regarding claim 3, Hayashi in view of Lull renders obvious wherein the at least one semiconductor based pressure sensor comprises an absolute pressure sensor (e.g., Lull at 220) and a differential pressure sensor (e.g., Lull at 230), but does not disclose wherein both the absolute pressure sensor and the differential pressure sensor are integrated on a single cell.  However it was well-known to implement multiple pressure sensors on a single cell and it would have been obvious to implement both the absolute pressure sensor and the differential pressure sensor together on a single cell in order to decrease assembly time.  
Regarding claim 4, Hayashi discloses wherein the position sensor is one of a capacitance based position sensor and a piezo resistive based position sensor (see Hayashi, para. 0039).
Regarding claim 5, Hayashi discloses wherein the controller (C):
determines a further position of at least one valve (using the measured opening degree; FIG 4);
causes an adjustment to valve stroke of the at least one valve (via the applied voltage; FIG 4) based on the actual fluid flow rate (from 12) and at least the further position (from 24), and another predetermined value (data from the characteristic map).
Regarding claim 12, the method steps would necessarily be performed during the normal and usual provision and operation of the obvious modification of Hayashi’s mass flow controller, as outlined above with respect to claims 3 and 5 using structural and functional language that clearly maps to the claimed method steps of claim 12.
Regarding claim 13, the method steps would necessarily be performed during the normal and usual provision and operation of the obvious modification of Hayashi’s mass flow controller, as outlined above with respect to claim 4 using structural and functional language that clearly maps to the claimed method steps of claim 13.
Regarding claim 6, Hayashi discloses wherein the controller:
determines the position of at least one valve (using the measured opening degree); and
causes an adjustment to the position of the least one valve (via the applied voltage) based on a shutdown signal (a target flow rate of zero) and the actual fluid flow rate (from 12) and at least the position (from 24), and the predetermined value (data from the characteristic map) and the other predetermined value (other data from the characteristic map, where the characteristic map stores predetermined values of flow rate, opening degree, differential pressure and temperature; see FIG 3).
Regarding claim 7, Hayashi discloses wherein:
the predetermined value is based on pressure a-priori information (the characteristic map stores differential pressure information; see FIG 3); and
the other predetermined value is based on position a-priori information (the characteristic map stores opening degree information, see FIG 3).
Regarding claim 17, the method steps would necessarily be performed during the normal and usual provision and operation of the obvious modification of Hayashi’s mass flow controller, as outlined above with respect to claim 7 using structural and functional language that clearly maps to the claimed method steps of claim 17.
Regarding claim 8, Hayashi teaches:
a position sensor (24) and a temperature sensor (para. 0042, ---0049, 0051; alternatively member 14), wherein the position sensor is communicable coupled with at least one valve (see FIG 2; alternatively coupled through the controller).
Regarding claim 9, Hayashi, Lull and Lenz render obvious the invention as claimed with exception to wherein at least one of the position sensor and the temperature sensor is a semiconductor based sensor.  However semiconductor based temperature sensors and/or position sensors were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious physically embody Hayashi’s generically discloses position sensor and/or temperature sensor as a semiconductor based position sensor and/or temperature sensor, respectively, in order to sense the position and temperature as required to operate Hayashi’s system.
Regardign claim 10, Hayashi teaches wherein the controller:
determines position of the at least one valve (from 24);
determines temperature (para. 0042, 0049, 0051; alternatively via member 14); and
causes an adjustment to valve stroke of at least one valve (2; via the applied voltage) based on the actual fluid flowrate (from 12) and position (from 24), temperature (para. 0042, 0049, 0051), and the predetermined value (by using the characteristic map).
Regarding claim 14, the method steps would necessarily be performed during the normal and usual provision and operation of the obvious modification of Hayashi’s mass flow controller, as outlined above with respect to claims 8 and 10 using structural and functional language that clearly maps to the claimed method steps of claim 14.
Regarding claim 15, the method steps would necessarily be performed during the normal and usual provision and operation of the obvious modification of Hayashi’s mass flow controller, as outlined above with respect to claim 9 using structural and functional language that clearly maps to the claimed method steps of claim 15.
Regarding claim 16, Lull teaches the use of laminar flow element (440; para. 0067) to provide the pressure drop in the analogous flow rate sensor, and it would have been obvious to use such a laminar flow element to ensure laminar flow while providing the pressure drop required of Hayashi’s MFC, which would result in the predetermined value being a fluid flow rate based upon characteristics of said laminar flow element and a value position provided by a signal from the position sensor (as the sensors are used to create the data map).
 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Lenz.
Regarding claim 18, Hayashi discloses the invention as claimed (see the mapping of Hayashi set forth above regarding claims 1 and 5), with exception to wherein the position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual measurement of the valve displacement during transition to or from the valve seat relative to a predetermined value of calculated valve displacement.  
Lenz teaches that it was known in the art at the time of invention to form a similar flow controller wherein the position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual measurement of valve displacement relative to a predetermined value of calculated valve displacement (e.g., col. 6 line 67 to col. 7 line 3, which discusses operation when the valve head is away from the valve seat).
To diagnose seat wear or valve packing-related failure in Hayashi’s valve, it would have been obvious to form the valve to have a valve stem and a valve seat, and a position sensor communicable coupled with the at least one valve, wherein the controller receives data from the position sensor to determine the position of the valve stem as the valve stem transitions to or from the valve seat, and wherein the position of the valve stem is used to perform diagnostics on the mass flow controller by comparing the actual measurement of valve displacement relative to a predetermined value of calculated valve displacement, as similarly taught by Lenz.
Regarding claim 19, see the analysis of claim 7 above.

Regarding claim 20, Hayashi in view of Lenz renders obvious the invention as claimed, including Hayashi’s disclosure of a temperature sensor and the controller that determines the position of the valve and the temperature, and adjusts the valve stroke based on actual fluid flow rate, pressure measurement, the position, the temperature and the predetermined value (see the analysis of claim 1 above).  Hayashi does not disclose the temperature sensor to be a semiconductor based temperature sensor.  However semiconductor based temperature sensors were well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use a semiconductor based temperature sensor to physically embody the generically disclosed temperature sensor required for operation of Hayashi’s system.

Response to Amendments/Arguments
The claim amendments overcome the previously asserted 112 rejections, which rejections are therefore being withdrawn.
The claim objections were not addressed in the amendments or arguments, and they are therefore maintained.
Applicant’s arguments with respect to the claims compared to the prior art have been considered but are not persuasive.  Lenz teaches, at least at col. 6 line 67 to col. 7 line 3, that the actual, measured position is compared to a predetermined value of position when the valve is transitioning to or from the seat (i.e., when the valve is not seated, since flow is described to occur during this step).  This is a different aspect of Lenz’ operation than previously cited or relied upon by the examiner, and therefore this rejection is being made non-final, even though the same references are being used in  the rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,915,401 and US 4,938,252 also disclose the comparison of a position set point value with an actual measured position value, pertaining to the position of a valve.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/11/22